UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 98-10170


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                        MARSHA CUNNINGHAM,

                                                Defendant-Appellant.




          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:97-CR-263-2-R)
                          June 27, 2000


Before GARWOOD, DeMOSS and PARKER, Circuit Judges.
PER CURIAM:*

     Marsha Cunningham (“Cunningham”) appeals from the judgment and

sentence entered by the United States District Court for the

Northern District of Texas, Chief Judge Jerry Buchmeyer, presiding.

Cunningham was convicted, along with co-defendant Phillip

Christopher Foote, on three counts of possession with intent to

distribute both cocaine and cocaine base in violation of 21 U.S.C.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
§§ 841(1)(1) and 2, and she was also convicted on one count of

maintaining a building for the purpose of manufacturing cocaine and

cocaine base in violation of 21 U.S.C. §§ 856(a)(1) and 2.

       Cunningham first argues in this appeal that the evidence

presented was insufficient to support the jury’s verdict as to

Counts One through Four, that is -- the three counts of possession

with   the    intent   to   distribute       cocaine     and   cocaine   base,    in

violation of     21 U.S.C. §§ 841(a)(1) and 2, and the one count of

maintaining a building for the purpose of manufacturing cocaine and

cocaine   base   in    violation    of   21     U.S.C.    §§   856(a)(1)    and   2.

Specifically, Cunningham contends that the government did not

adequately prove that she “knowingly” possessed with the intent to

distribute the cocaine and cocaine base or that she sought by her

own actions to make such a criminal venture succeed.                       She also

contends that the government failed to prove that she “knowingly”

opened, maintained, or aided the opening or maintenance of a

cocaine manufacturing facility.

       Our standard of review for sufficiency of evidence claims is

whether, after viewing the evidence and the reasonable inferences

which flow therefrom in the light most favorable to the verdict,

any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. See United States v. Jones,

185 F.3d 459, 464 (5th Cir. 1999)(citing Jackson v. Virginia, 443

U.S.   307,   317-18,   99   S.    Ct.   2781    (1979));      United    States   v.

Mulderig, 120 F.3d 534, 546 (5th Cir. 1997), cert. denied, 118

S. Ct. 1510 (1998).


                                         2
     In her second issue, Cunningham contends that the district

court erred in not granting her motion to sever the trials of Foote

and herself.     In spite of an admitted preference for trying

defendants indicted together in joint trials, Cunningham contends

that severance should have been granted in this case because a

specific and compelling prejudice resulted in an unfair trial, as

failure   to   grant   severance   prohibited   Foote   from   offering

exculpatory testimony on Cunningham's behalf.           This basis for

severance was presented for the first time on appeal, and is thus

subject to review only for plain error.         See United States v.

Calverley, 37 F.3d 160, 162 (5th Cir. 1994)(en banc), abrogated on

other grounds, United States v. Johnson, 520 U.S. 461 (1997).        In

Foote's original motion for severance, in which Cunningham joined,

the basis for severance argued was mutually antagonistic defenses.

On appeal, however, Cunningham argues that had the trials been

severed, Foote would have provided exculpatory testimony at her

trial.

     Having carefully reviewed each of the issues presented by

Appellant and having fully considered the briefs, the record

excerpts, the record, and the arguments presented at oral argument,

we are persuaded that the judgment of the district court should be

and the same is hereby AFFIRMED.




                                   3